Dissenting Opinion by
Judge Bogers:
I respectfully dissent. The Educational Supplement to the Philadelphia Home Buie Charter, Section 12-305 (b) requires the Philadelphia School Board in the case of taxes it may levy only when authorized by City Council to certify the levy to the City of Philadelphia and that the City in turn certify the levy to the Department of Collections to be collected “in the same manner ... as other taxes collected in the city. ’ ’ The General Business tax which is the subject of this case was authorized by City Council and was collected by the Department of Collections. The City Council by ordinance to be found in the City Code, Section 19-1703(1) (a), provides that the Department of Collections may grant a refund, and Section 19-1703(l(b) that “every petition for refund of monies collected by the Department of Collections including, but not limited to, any tax . . . shall be filed with the Department of Collections within six years from the date of payment to the City,” Section 19-1703(1) has priority over other provisions for refund of taxes authorized *117by Council and paid to the Department of Collections. Tenox Tax Review Board, 24 D. & C.2d 426 (Phila. 1961).
Further, in cases of doubt the construction of tax statutes should be against the government. Commonwealth v. Allied Building Credits, Inc., 385 Pa. 370, 123 A.2d 686 (1956); and clearly this is a highly doubtful matter.
Finally, the two year provision of the Local Tax Collection Law, Section 1 of the Act of May 21, 1943, P.L. 349, as amended, 72 P.S. §5566(b), which the majority holds is controlling, says that the right to refund afforded by that statute “may not be resorted to” if the taxpayer has available a specific remedy for refund, unless the claim for refund is for the recovery of monies paid under a statute subsequently held to be invalid. Section 19-1703(1) of the Philadelphia Code provides a specific remedy for taxes collected by the Philadelphia Department of Collections and the claim here is not based on the invalidity of the General Business Tax.
I would reverse.